December 19, 1921. The opinion of the Court was delivered by
The case shows:
"John Lloyd was convicted of assault and battery with intent to kill and was sentenced to serve one year's imprisonment, or, upon serving one month and paying a fine of $200, he should be discharged. He appeals from this sentence. His appeal is prosecuted in forma pauperis.
"The stenographer died before the transcript of the trial record could be secured. Appellant excepts because there was testimony erroneously admitted over his objection, and testimony offered for him erroneously excluded. He also charges errors in the charge of the trial Judge.
"He proposed a case for appeal, stating therein that there was testimony erroneously excluded and admitted and that the charge was erroneous. The solicitor did not object to nor offer amendments to the proposed case, and thereby admitted the case as proposed and that the statements contained in the proposed case were true; this being so, appellant submits that he is entitled to a new trial."
This appeal is dismissed. It does not show that the appellant has complied with the rules, that a case for appeal could not have been made up, nor that there was error in the trial.
The appeal is dismissed. *Page 232